DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Examiner discussed the following Examiner’s Amendment (below) with Applicants’ Representative on 25 February 2021.
On February 26, 2021, the Representative phoned the Examiner to approve said Examiner’s Amendment.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    214
    300
    media_image1.png
    Greyscale
 in the reply filed on 11/03/2020, is acknowledged.
An art search conducted for Applicants’ elected species, above, in Registry, HCaplus, and Casreact databases of STN did not retrieve any applicable art references.  See “SEARCH 6” enclosed in STN search notes.
An extended search of the full scope of claim 1 did not retrieve any applicable art.  See “SEARCH 7” enclosed in STN search notes.
Therefore, the Election of Species Requirement of July 10, 2020 is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/335,529
Claims 1-11 and 15-28 have been examined on the merits.  Claim 1 is currently amended.  Claims 2 and 15-16 are original.  Claims 3-11 and 17-19 are previously presented.  Claims 20-28 are new.
Priority
Applicants identify the instant application, Serial #:  16/335,529, filed 03/21/2019, as a national stage entry of PCT/PT2017/050023, International Filing Date: 09/22/2017, which claims foreign priority to the following United Kingdom patent applications:  1616201.8, filed 09/23/2016; and 1713779.5, filed 08/29/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2020, 08/20/2019, and 03/21/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wei Song, Applicants’ Representative on February 26, 2021.
The application has been amended as follows:
In claims 2-11 and 20-28, delete the phrase “A compound according to” and replace with -- The compound according to -- .  This places the dependent claims 2-11 and 20-28 in proper claims drafting form as dependent claims customarily begin with the article “The”.
Place a period after the illustration within claims 4-5.  Each claim must end with a period.
Reasons for Allowance
The “cyanomethyl” of R1 of dependent claim 7 really does further limit and have antecedent basis to the “C2-C6 cyanoalkyl” of R1 of base claim 1 due to the definition of “C2-C6 cyanoalkyl” as seen within lines 1-5 of page 7 of the Specification as originally filed.  This definition permits from 2 to 6 carbon atoms including that which forms the cyano group (emphasis). 
The following is an examiner’s statement of reasons for allowance:  claims 1-11 and 15-28 are allowable as written.
There is no known prior art reference that either teaches or anticipates compounds of genus formula Ia of instant claim 1.
The reference BIAL (WO 2018/056854 A1, referenced in IDS of 11/03/2020), discloses a compound:

    PNG
    media_image2.png
    345
    484
    media_image2.png
    Greyscale
 (Example 78 on page 94), wherein R1 is H; A is phenyl, wherein X1’ is halo; X2’ is H; X3 is H; X2 is halo; X1 is H; R4 and R5 combine, together with the carbon atom to which they are attached, to form a cyclopropyl ring; n is 0; and R6 is methyl.
However, the reference BIAL is not a prior art reference since it does not have an effectively filed date before September 23, 2016 (the effective filing date of the instant application).  Rather, the effectively filed date of BIAL is either September 23, 2016 or August 29, 2017.  It is also interesting to note that BIAL has the same foreign priority applications as the instant application:  United Kingdom application 1616201.8 (filed 23 September 2016) and United Kingdom application 1713779.5 (29 August 2017).
The co-pending 16/335,521 (issued on March 16, 2021 as U.S. 10,947,240) is NOT a double patent reference since a thorough review of the claims of October 9, 2020 and the Specification of March 21, 2019 did not disclose an anticipatory teaching wherein the locale corresponding to instant R6 can be C1-C6 alkyl or partially or fully 1-C6 alkyl.  Furthermore, there is no generic teaching permitting the locale corresponding to instant R6 to be C1-C6 alkyl or partially or fully deuterated C1-C6 alkyl.  Moreover, there is no known rationale (and no known prior art reference that would provide said rationale) that would permit modifying the teachings of ‘521 application to arrive at the instant invention.
The co-pending 16/769,045 is NOT a double patent reference since a thorough review of the claims of June 2, 2020 and the Specification of June 2, 2020, did not disclose an anticipatory teaching wherein the locale corresponding to instant R6 can be C1-C6 alkyl or partially or fully deuterated C1-C6 alkyl.  Furthermore, there is no generic teaching permitting the locale corresponding to instant R6 to be C1-C6 alkyl or partially or fully deuterated C1-C6 alkyl.  Moreover, there is no known rationale (and no known prior art reference that would provide said rationale) that would permit modifying the teachings of ‘045 application to arrive at the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625